IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-11134
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JANET LENELL EASTER,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:00-CR-241-1-A
                      --------------------
                         April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Janet Lenell Easter appeals her conviction following entry

of a guilty plea to a charge of possession with intent to

distribute more than fifty grams of cocaine base.     Easter

contends that the district court participated in the plea

negotiations in violation of FED. R. CRIM. P. 11(e)(1).

     Rule 11, FED. R. CRIM. P., requires the district court to

participate actively in discussions after a plea agreement has

been disclosed.    United States v. Crowell, 60 F.3d 199, 203 (5th

Cir. 1995).    However, FED. R. CRIM. P. 11(e)(1) absolutely

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-11134
                                -2-

prohibits a district court from participating in or interfering

with plea negotiations.   Id.    Although the district court may

state reasons for accepting or rejecting a plea agreement, it may

not suggest plea agreements that might be acceptable.     Id.

     The district court’s post guilty plea consideration of the

potential sentence Easter faced under the plea agreement as

compared to the punishment that Easter would have faced for her

conduct as a whole did not constitute participation in plea

negotiations in violation of FED. R. CRIM. P. 11(e)(1).   See

Crowell, 60 F.3d at 203-04.     The judgment of the district court

is AFFIRMED.